FILED
                           NOT FOR PUBLICATION                              DEC 23 2016

                                                                         MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                        U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


EUN SUG CHA,                                     No. 15-55435

              Plaintiff-Appellant,               D.C. No. 2:12-cv-10151-SJO-AJW

 v.
                                                 MEMORANDUM*
1199SEIU Health Care Employees
Pension Fund,

              Defendant-Appellee.


                    Appeal from the United States District Court
                        for the Central District of California
                     S. James Otero, District Judge, Presiding

                          Submitted December 14, 2016**

Before:      WALLACE, LEAVY, and FISHER, Circuit Judges.

      Eun Sug Cha appeals pro se from the district court’s judgment in his action

under the Employee Retirement Income Security Act of 1974 (“ERISA”) for

disability pension benefits. We have jurisdiction under 28 U.S.C. § 1291. We


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
review for clear error a district court’s findings of fact, including those underlying

the district court’s choice of the applicable standard of review in an ERISA case.

Fed. R. Civ. P. 52(a)(6); Prichard v. Metro. Life Ins. Co., 783 F.3d 1166, 1168 (9th

Cir. 2015). We review de novo a district court’s conclusions of law. Arnold v.

Arrow Transp. Co. of Del., 926 F.2d 782, 785 (9th Cir. 1991). Where an ERISA-

governed plan grants discretionary authority to determine eligibility for benefits or

to construe the terms of the plan, we review for an abuse of discretion the

administrator’s interpretation of the plan, and de novo the district court’s

application of this standard. Tapley v. Locals 302 & 612 of the Int’l Union of

Operating Eng’rs-Emp’rs Constr. Indus. Ret. Plan, 728 F.3d 1134, 1139 (9th Cir.

2013). We affirm.

      The district properly reviewed the Board of Trustees’ and its Retirement

Committee’s (collectively “Plan Administrator”) decision for an abuse of

discretion because the plan terms unambiguously granted discretionary authority to

the Plan Administrator. See Abatie v. Alta Health & Life Ins. Co., 458 F.3d 955,

963 (9th Cir. 2006); Grosz-Salomon v. Paul Revere Life Ins. Co., 237 F.3d 1154,

1159, 1161 (9th Cir. 2001) (plan language providing for “full, final, conclusive and

binding power” of administrator to construe and interpret the plan confers

discretion).


                                           2                                    15-55435
      The district court properly concluded that the Plan Administrator’s denial of

benefits was based upon a reasonable interpretation of the plan’s eligibility criteria

and that the Plan Administrator did not abuse its discretion by denying Cha’s

claim. See McDaniel v. Chevron Corp., 203 F.3d 1099, 1113 (9th Cir. 2000).

      The district court properly denied Cha’s request for a jury trial because there

is no constitutional or statutory right to a jury trial in an ERISA action. See

Thomas v. Or. Fruit Prods. Co., 228 F.3d 991, 995-97 (9th Cir. 2000) (setting forth

standard of review). The district court did not abuse its discretion by conducting a

bench trial on the administrative record and by denying Cha’s request for oral

argument. See Opeta v. Nw. Airlines Pension Plan for Contract Emps., 484 F.3d

1211, 1216 (9th Cir. 2007) (setting forth standard of review for a district court’s

decision to admit or exclude evidence that was not before the plan administrator);

Abatie, 458 F.3d at 970 (“[I]n general, a district court may review only the

administrative record when considering whether the plan administrator abused its

discretion . . . .”); Mahon v. Credit Bureau of Placer Cty., Inc., 171 F.3d 1197,

1200 (9th Cir. 1999) (setting forth standard of review for a district court’s decision

not to hear oral argument and requiring a showing of prejudice where a party

waives oral argument by not requesting it).

      AFFIRMED.


                                           3                                      15-55435